           Case 1:20-cv-06732-CM Document 3 Filed 10/15/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ABDULLAH ABDUL HAKEEM
MOHAMMAD,
                               Petitioner,                        20-CV-6732 (CM)
                   -against-                                     TRANSFER ORDER
JOHN/JANE DOE,
                               Respondent.

COLLEEN McMAHON, Chief United States District Judge:

       Petitioner, currently incarcerated in Sing Sing Correctional Facility, 1 brings this pro se

petition for a writ of habeas corpus under 28 U.S.C. § 2254 challenging the constitutionality of

his conviction in the New York Supreme Court, Greene County. 2 Because Petitioner was

convicted and sentenced in Greene County, which is located in the Northern District of New

York, this action is transferred under Local Rule 83.3 to the United States District Court for the

Northern District of New York.

       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. The Clerk of Court is further directed to transfer this action to the United States

District Court for the Northern District of New York. Whether Petitioner should be permitted to

proceed further without payment of fees is a determination to be made by the transferee court.

This order closes this case.



       1
         According to the records of the New York State Department of Corrections and
Community Supervision, Petitioner is currently incarcerated pursuant to a conviction for
attempted murder in the second degree, for which he was sentenced to 13 years’ incarceration.
See http://nysdoccslookup.doccs.ny.gov/GCA00P00/WIQ1/WINQ000.
       2
         Petitioner does not provide the date of the Greene County conviction, but he indicates
that he was convicted of aggravated assault and sentenced to a term of imprisonment of 2½ to 5
years.
            Case 1:20-cv-06732-CM Document 3 Filed 10/15/20 Page 2 of 2




         Because Petitioner has not at this time made a substantial showing of the denial of a

constitutional right, a certificate of appealability will not issue under 28 U.S.C. § 2253.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     October 15, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
